Name: Commission Regulation (EEC) No 871/86 of 24 March 1986 fixing the difference in white sugar prices to be used in calculating the levy for processed fruit and vegetable products and for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 /12 Official Journal of the European Communities 26. 3 . 86 COMMISSION REGULATION (EEC) No 871/86 of 24 March 1986 fixing the diffeence in white sugar prices to be used in calculating the levy for processed fruit and vegtable products and for wine quarter for which the difference is being determined and, secondly the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, as calculated for a period comprising the first 15 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceding that month ; whereas, pursuant to the above ­ mentioned Regulations, this difference must be deter ­ mined by the Commission for each quarter of the calendar year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 27 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 10 (4) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (2), as last amended by Regulation (EEC) No 3805/85 (3), and in particular Article 19 (3) thereof, Whereas, in order that the Member States may detemine the amount of the levy applicable in respect of the various added sugars, to imports of the products listed in Annex III to Regulation (EEC) No 426/86 and of the products falling within subheadings 20.07 A I b) 1 , B I b) 1 aa) 1 1 and B I b) 1 bb) 1 1 of the Common Customs Tariff which are listed in Article 1 (2) (a) of Regulation (EEC) No 337/79, it is necessary in accordance with Article 10 (3) of Regulation (EEC) No 426/86 and Article 19 (2) of Regula ­ tion (EEC) No 337/79 to determine the difference between, firstly, the average of the threshold prices for one kilogram of white sugar for each month of the HAS ADOPTED THIS REGULATION : Article 1 For the period 1 April to 30 June 1986, the difference referred to in Article 10 (3) of Regulation (EEC) No 426/86 and in Article 19 (2) of Regulation (EEC) No 337/79 is fixed at 0,4819 ECU. Article 2 This Regulation shall enter into force on 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 49, 27 . 2. 1986, p. 1 . 2) OJ No L 54, 5 . 3 . 1979, p. 1 . (3) OJ No L 367, 31 . 12 . 1985, p. 39 .